                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of the
United States of America,

               Plaintiff,

      v.                                                Case No.: 2:20-cv-01785-BHL

THE WISCONSIN ELECTIONS COMMISSION, and its
Members, ANN S. JACOBS, MARK L. THOMSEN,
MARGE BOSTELMANN, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., in their official capacities,
SCOTT MCDONELL in his official capacity as the Dane
County Clerk, GEORGE L. CHRISTENSON in his
official capacity as the Milwaukee County Clerk,
JULIETTA HENRY in her official capacity as the
Milwaukee Election Director, CLAIRE WOODALL-
VOGG in her official capacity as the Executive Director
of the Milwaukee Election Commission, MAYOR TOM
BARRETT, JIM OWCZARSKI, MAYOR SATYA
RHODES-CONWAY, MARIBETH WITZEL-BEHL,
MAYOR CORY MASON, TARA COOLIDGE,
MAYOR JOHN ANTARAMIAN, MATT KRAUTER,
MAYOR ERIC GENRICH, KRIS TESKE, in their
official capacities; DOUGLAS J. LA FOLLETTE,
Wisconsin Secretary of State, in his official capacity, and
TONY EVERS, Governor of Wisconsin, in his official capacity,

               Defendants.


  MOTION TO DISMISS FILED ON BEHALF OF DEFENDANTS SATYA RHODES-
 CONWAY, MAYOR OF MADISON, MARIBETH WITZEL-BEHL, CITY CLERK OF
   MADISON, AND SCOTT MCDONELL, COUNTY CLERK OF DANE COUNTY


      Defendants Satya Rhodes-Conway, Mayor of Madison, Maribeth Witzel-Behl, City Clerk

of Madison, and Scott McDonell, County Clerk of Dane County, by their counsel Boardman &




           Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 3 Document 69
Clark, LLP, and Michael P. May, James E. Bartzen and Barry J. Blonien, move to dismiss this

action:

          (A)      Under F. R. Civ. Pro. 12(b)(1), for lack of subject matter jurisdiction.

          (B)      Under F. R. Civ. Pro. 12(b)(6), for failure to state a claim upon which relief may

be granted.

          (C)      Under the abstention principles of Wilton v. Seven Falls Co., 515 U.S. 277 (1995),

and Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491(1942).

          Defendants respectfully submit and show the Court:

          1. That the plaintiff lacks standing;

          2. That plaintiff’s claims are moot;

          3. That plaintiff’s claims are barred by principles of laches;

          4. That the Court lacks the judicial power to grant the relief sought by the plaintiff;

          5. That actions pending in the courts of the State of Wisconsin compel the Court to

                abstain from exercising its jurisdiction in this action;

          6. That the complaint fails to state a claim for relief upon which relief may be granted

                with respect to the defendants who hold the position of mayor of a city, as mayors

                have no role in the conduct of elections under Wisconsin law;

          7. That the complaint fails to state a claim for relief upon which relief may be granted

                with respect to the defendants who hold the position of clerk of a municipality, since

                the 2020 election has been held, and no emergency exists with respect to the next

                regularly scheduled election (Non-partisan Spring Primary Election, Tuesday,

                February 16, 2021, and Spring Election, Tuesday, April 6, 2021.)




                                                       2

            Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 3 Document 69
       8. That the complaint fails to state a claim for relief upon which relief may be granted

          because the complaint fails to allege any form of fraud of misadministration of the

          election that impacted a single ballot, much less the outcome of the election.

       9. Such other grounds as may be argued to the Court.

       In the alternative, Defendants move to stay this action under the abstention principles of

Railroad Comm'n of Texas v. Pullman Co., 312 US 496 (1941).

       This motion is supported by the pleadings and documents of record and the Combined

Brief of Wisconsin Municipal Officials in Support of Their Respective Motions to Dismiss and

in Opposition to Request for Emergency Relief.

       Dated this 8th day of December, 2020.

                                             BOARDMAN & CLARK LLP
                                             By

                                             /s/ Michael P. May
                                             Michael P. May, SBN 1011610
                                             James E. Bartzen, SBN 1003047
                                             Barry J. Blonien, SBN 1078848
                                             Attorneys for Defendants Mayor Satya Rhode-
                                             Conway, Maribeth Witzel-Behl and
                                             Scott McDonnell

                                             U.S. Bank Plaza, Suite 410
                                             1 South Pinckney Street
                                             P.O. Box 927
                                             Madison, Wisconsin 53701-0927
                                             (608) 257-9521
                                             mmay@boardmanclark.com
                                             jbartzen@boardmanclark.com
                                             bblonien@boardmanclark.com




                                                 3

         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 3 of 3 Document 69
